
	

113 HR 1551 IH: Consumer Rental Purchase Agreement Act
U.S. House of Representatives
2013-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1551
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2013
			Mr. Meeks (for
			 himself, Mr. Luetkemeyer,
			 Mr. David Scott of Georgia,
			 Mr. Sessions, and
			 Mr. Clay) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend the Consumer Credit Protection Act to assure
		  meaningful disclosures of the terms of rental-purchase agreements, including
		  disclosures of all costs to consumers under such agreements, to provide certain
		  substantive rights to consumers under such agreements, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer Rental Purchase Agreement
			 Act.
		2.Findings and
			 declaration of purpose
			(a)FindingsThe
			 Congress finds as follows:
				(1)The
			 rental-purchase industry provides a service that meets and satisfies the
			 demands of many consumers.
				(2)Each year,
			 approximately 2,300,000 United States households enter into rental-purchase
			 transactions and over a 5-year period approximately 4,900,000 United States
			 households will do so.
				(3)Competition among
			 the various firms engaged in the extension of rental-purchase transactions
			 would be strengthened by informed use of rental-purchase transactions.
				(4)The informed use
			 of rental-purchase transactions results from an awareness of the cost thereof
			 by consumers.
				(b)PurposeThe
			 purpose of this title is to assure the availability of rental-purchase
			 transactions and to assure simple, meaningful, and consistent disclosure of
			 rental-purchase terms so that consumers will be able to more readily compare
			 the available rental-purchase terms and avoid uninformed use of rental-purchase
			 transactions, and to protect consumers against unfair rental-purchase
			 practices.
			3.Rental-purchase
			 transactions covered under the Consumer Credit
			 Protection ActThe
			 Consumer Credit Protection Act is
			 amended by adding at the end the following new title:
			
				XRental-purchase
				transactions
					
						Sec. 1001. Definitions.
						Sec. 1002. Exempted transactions.
						Sec. 1003. General disclosure requirements.
						Sec. 1004. Rental-purchase disclosures.
						Sec. 1005. Other agreement provisions.
						Sec. 1006. Right to acquire ownership.
						Sec. 1007. Prohibited provisions.
						Sec. 1008. Statement of accounts.
						Sec. 1009. Renegotiations and extensions.
						Sec. 1010. Point-of-rental disclosures.
						Sec. 1011. Rental-purchase advertising.
						Sec. 1012. Civil liability.
						Sec. 1013. Additional grounds for civil liability.
						Sec. 1014. Liability of assignees.
						Sec. 1015. Regulations.
						Sec. 1016. Enforcement.
						Sec. 1017. Criminal liability for willful and knowing
				  violation.
						Sec. 1018. Relation to other laws.
						Sec. 1019. Effect on Government agencies.
						Sec. 1020. Compliance date.
					
					1001.DefinitionsFor purposes of this title, the following
				definitions shall apply:
						(1)AdvertisementThe
				term advertisement means a commercial message in any medium that
				promotes, directly or indirectly, a rental-purchase agreement but does not
				include price tags, window signs, or other in-store merchandising aids.
						(2)Agricultural
				purposeThe term agricultural purpose
				includes—
							(A)the production,
				harvest, exhibition, marketing, transformation, processing, or manufacture of
				agricultural products by a natural person who cultivates plants or propagates
				or nurtures agricultural products; and
							(B)the acquisition of
				farmlands, real property with a farm residence, or personal property and
				services used primarily in farming.
							(3)BoardThe
				term Board means the Board of Governors of the Federal Reserve
				System.
						(4)Cash
				priceThe term cash price means the price at which a
				merchant, in the ordinary course of business, offers to sell for cash the
				property that is the subject of the rental-purchase transaction.
						(5)ConsumerThe
				term consumer means a natural person who is offered or enters into
				a rental-purchase agreement.
						(6)Date of
				consummationThe term date of consummation means the
				date on which a consumer becomes contractually obligated under a
				rental-purchase agreement.
						(7)Initial
				paymentThe term initial payment means the amount to
				be paid before or at the consummation of the agreement or the delivery of the
				property if delivery occurs after consummation, including the rental payment;
				service, processing, or administrative charges; delivery fee; refundable
				security deposit; taxes; mandatory fees or charges; and any optional fees or
				charges agreed to by the consumer.
						(8)MerchantThe
				term merchant means a person who provides the use of property
				through a rental-purchase agreement in the ordinary course of business and to
				whom a consumer’s initial payment under the agreement is payable.
						(9)Payment
				scheduleThe term payment schedule means the amount
				and timing of the periodic payments and the total number of all periodic
				payments that the consumer will make if the consumer acquires ownership of the
				property by making all periodic payments.
						(10)Periodic
				paymentThe term periodic payment means the total
				payment a consumer will make for a specific rental period after the initial
				payment, including the rental payment, taxes, mandatory fees or charges, and
				any optional fees or charges agreed to by the consumer.
						(11)PropertyThe
				term property means property that is not real property under the
				laws of the State where the property is located when it is made available under
				a rental-purchase agreement.
						(12)Rental
				paymentThe term rental payment means rent required
				to be paid by a consumer for the possession and use of property for a specific
				rental period, but does not include taxes or any fees or charges.
						(13)Rental
				periodThe term rental period means a week, month,
				or other specific period of time, during which the consumer has a right to
				possess and use property that is the subject of a rental-purchase agreement
				after paying the rental payment and any applicable taxes for such
				period.
						(14)Rental-purchase
				agreement
							(A)In
				generalThe term rental-purchase agreement means a
				contract in the form of a bailment or lease for the use of property by a
				consumer for an initial period of 4 months or less, that is renewable with each
				payment by the consumer, and that permits but does not obligate the consumer to
				become the owner of the property.
							(B)ExclusionsThe
				term rental-purchase agreement does not include—
								(i)a
				credit sale (as defined in section 103(g) of the Truth in Lending Act);
								(ii)a
				consumer lease (as defined in section 181(1) of such Act); or
								(iii)a transaction
				giving rise to a debt incurred in connection with the business of lending money
				or a thing of value.
								(15)Rental-purchase
				cost
							(A)In
				generalFor purposes of sections 1010 and 1011, the term
				rental-purchase cost means the sum of all rental payments and
				mandatory fees or charges imposed by the merchant as a condition of entering
				into a rental-purchase agreement or acquiring ownership of property under a
				rental-purchase agreement, such as the following:
								(i)Service,
				processing, or administrative charge.
								(ii)Fee for an
				investigation or credit report.
								(iii)Charge for
				delivery required by the merchant.
								(B)Excluded
				itemsThe following fees or charges shall not be taken into
				account in determining the rental-purchase cost with respect to a
				rental-purchase transaction:
								(i)Fees and charges
				prescribed by law, which actually are or will be paid to public officials or
				government entities, such as sales tax.
								(ii)Fees and charges
				for optional products and services offered in connection with a rental-purchase
				agreement.
								(16)StateThe
				term State means any State of the United States, the District of
				Columbia, any territory of the United States, Puerto Rico, Guam, American
				Samoa, the Trust Territory of the Pacific Islands, the Virgin Islands, and the
				Northern Mariana Islands.
						(17)Total
				costThe term total cost means the sum of the
				initial payment and all periodic payments in the payment schedule to be paid by
				the consumer to acquire ownership of the property that is the subject of the
				rental-purchase agreement.
						1002.Exempted
				transactionsThis title shall
				not apply to rental-purchase agreements primarily for business, commercial, or
				agricultural purposes, or those made with Government agencies or
				instrumentalities.
					1003.General
				disclosure requirements
						(a)Recipient of
				disclosureA merchant shall disclose to any person who will be a
				signatory to a rental-purchase agreement the information required by sections
				1004 and 1005.
						(b)Timing of
				disclosureThe disclosures required under sections 1004 and 1005
				shall be made before the consummation of the rental-purchase agreement and
				clearly and conspicuously in writing as part of the rental-purchase agreement
				to be signed by the consumer.
						(c)Clearly and
				conspicuouslyAs used in this section, the term clearly and
				conspicuously means that information required to be disclosed to the
				consumer shall be worded plainly and simply, and appear in a type size,
				prominence, and location as to be readily noticeable, readable, and
				comprehensible to an ordinary consumer.
						1004.Rental-purchase
				disclosures
						(a)In
				generalFor each rental-purchase agreement, the merchant shall
				disclose to the consumer the following, to the extent applicable:
							(1)The date of the
				consummation of the rental-purchase transaction and the identities of the
				merchant and the consumer.
							(2)A brief
				description of the rental property, which shall be sufficient to identify the
				property to the consumer, including an identification or serial number, if
				applicable, and a statement indicating whether the property is new or
				used.
							(3)A description of
				any fee, charge or penalty, in addition to the periodic payment, that the
				consumer may be required to pay under the agreement, which shall be separately
				identified by type and amount.
							(4)A clear and
				conspicuous statement that the transaction is a rental-purchase agreement and
				that the consumer will not obtain ownership of the property until the consumer
				has paid the total dollar amount necessary to acquire ownership.
							(5)The amount of any
				initial payment, which includes the first periodic payment, and the total
				amount of any fees, taxes, or other charges, required to be paid by the
				consumer.
							(6)The amount of the
				cash price of the property that is the subject of the rental-purchase
				agreement, and, if the agreement involves the rental of 2 or more items as a
				set (as may be defined by the Board in regulation) a statement of the aggregate
				cash price of all items shall satisfy this requirement.
							(7)The amount and
				timing of periodic payments, and the total number of periodic payments
				necessary to acquire ownership of the property under the rental-purchase
				agreement.
							(8)The total cost,
				using that term, and a brief description, such as This is the amount you
				will pay the merchant if you make all periodic payments to acquire ownership of
				the property..
							(9)A statement of the
				consumer’s right to terminate the agreement without paying any fee or charge
				not previously due under the agreement by voluntarily surrendering or returning
				the property in good repair upon expiration of any lease term.
							(10)Substantially the
				following statement: OTHER IMPORTANT
				TERMS: See your rental-purchase agreement for additional
				important information on early termination procedures, purchase option rights,
				responsibilities for loss, damage or destruction of the property, warranties,
				maintenance responsibilities, and other charges or penalties you may
				incur..
							(b)Form of
				disclosureThe disclosures required by paragraphs (4) through
				(10) of subsection (a) shall be segregated from other information at the
				beginning of the rental-purchase agreement and shall contain only directly
				related information, and shall be identified in boldface, uppercase letters as
				follows: IMPORTANT RENTAL–PURCHASE
				DISCLOSURES.
						(c)Disclosure
				requirements relating to insurance premiums and liability waivers
							(1)In
				generalA merchant shall clearly and conspicuously disclose in
				writing to the consumer before the consummation of a rental-purchase agreement
				that the purchase of leased property insurance or liability waiver coverage is
				not required as a condition for entering into the rental-purchase
				agreement.
							(2)Affirmative
				written request after cost disclosureA merchant may provide
				insurance or liability waiver coverage, directly or indirectly, in connection
				with a rental-purchase transaction only if—
								(A)the merchant
				clearly and conspicuously discloses to the consumer the cost of each component
				of such coverage before the consummation of the rental-purchase agreement;
				and
								(B)the consumer signs
				an affirmative written request for such coverage after receiving the
				disclosures required under subparagraph (A) of this paragraph and paragraph
				(1).
								(d)Accuracy of
				disclosure
							(1)In
				generalThe disclosures required to be made under subsection (a)
				shall be accurate as of the date the disclosures are made, based on the
				information available to the merchant.
							(2)Information
				subsequently rendered inaccurateIf information required to be
				disclosed under subsection (a) is subsequently rendered inaccurate as a result
				of any agreement between the merchant and the consumer subsequent to the
				delivery of the required disclosures, the resulting inaccuracy shall not
				constitute a violation of this title.
							1005.Other
				agreement provisions
						(a)In
				generalEach rental-purchase agreement shall—
							(1)provide a
				statement specifying whether the merchant or the consumer is responsible for
				loss, theft, damage, or destruction of the property;
							(2)provide a
				statement specifying whether the merchant or the consumer is responsible for
				maintaining or servicing the property, together with a brief description of the
				responsibility;
							(3)provide that the
				consumer may terminate the agreement without paying any charges not previously
				due under the agreement by voluntarily surrendering or returning the property
				that is the subject of the agreement upon expiration of any rental
				period;
							(4)contain a
				provision for reinstatement of the agreement, which at a minimum—
								(A)permits a consumer
				who fails to make a timely rental payment to reinstate the agreement, without
				losing any rights or options which exist under the agreement, by the payment of
				all past due rental payments and any other charges then due under the agreement
				and a payment for the next rental period within 7 business days after failing
				to make a timely rental payment if the consumer pays monthly, or within 3
				business days after failing to make a timely rental payment if the consumer
				pays more frequently than monthly;
								(B)if the consumer
				returns or voluntarily surrenders the property covered by the agreement, other
				than through judicial process, during the applicable reinstatement period set
				forth in subparagraph (A), permits the consumer to reinstate the agreement
				during a period of at least 60 days after the date of the return or surrender
				of the property by the payment of all amounts previously due under the
				agreement, any applicable fees, and a payment for the next rental
				period;
								(C)if the consumer
				has paid 50 percent or more of the total cost necessary to acquire ownership
				and returns or voluntarily surrenders the property, other than through judicial
				process, during the applicable reinstatement period set forth in subparagraph
				(A), permits the consumer to reinstate the agreement during a period of at
				least 120 days after the date of the return of the property by the payment of
				all amounts previously due under the agreement, any applicable fees, and a
				payment for the next rental period; and
								(D)permits the
				consumer, upon reinstatement of the agreement to receive the same property, if
				available, that was the subject of the rental-purchase agreement, or if the
				same property is not available, a substitute item of comparable quality and
				condition may be provided to the consumer; except that, the Board may, by
				regulation or order, exempt any independent small business (as defined by the
				Board by regulation) from the requirement of providing the same or comparable
				product during the extended reinstatement period provided in subparagraph (C),
				if the Board determines, taking into account such standards as the Board
				determines to be appropriate, that the reinstatement right provided in such
				subparagraph would provide excessive hardship for such independent small
				business;
								(5)provide a
				statement specifying the terms under which the consumer shall acquire ownership
				of the property that is the subject of the rental-purchase agreement either by
				payment of the total cost to acquire ownership, as provided in section 1006, or
				by exercise of any early purchase option provided in the rental-purchase
				agreement;
							(6)provide a
				statement disclosing that if any part of a manufacturer’s express warranty
				covers the property at the time the consumer acquires ownership of the
				property, the warranty will be transferred to the consumer if allowed by the
				terms of the warranty; and
							(7)provide, to the
				extent applicable, a description of any grace period for making any periodic
				payment, the amount of any security deposit, if any, to be paid by the consumer
				upon initiation of the rental-purchase agreement, and the terms for refund of
				such security deposit to the consumer upon return, surrender or purchase of the
				property.
							(b)Repossession
				during reinstatement periodSubsection (a)(4) shall not be
				construed so as to prevent a merchant from attempting to repossess property
				during the reinstatement period pursuant to subsection (a)(4)(A), but such a
				repossession does not affect the consumer’s right to reinstate.
						1006.Right to
				acquire ownership
						(a)In
				generalThe consumer shall acquire ownership of the property that
				is the subject of the rental-purchase agreement, and the rental-purchase
				agreement shall terminate, upon compliance by the consumer with the
				requirements of subsection (b) or any early payment option provided in the
				rental purchase agreement, and upon payment of any past due payments and fees,
				as permitted in regulation by the Board.
						(b)Payment of total
				costThe consumer shall acquire ownership of the rental property
				upon payment of the total cost of the rental-purchase agreement, as such term
				is defined in section 1001(17), and as disclosed to the consumer in the
				rental-purchase agreement pursuant to section 1004(a).
						(c)Additional fees
				prohibitedA merchant shall not require the consumer to pay, as a
				condition for acquiring ownership of the property that is the subject of the
				rental-purchase agreement, any fee or charge in addition to, or in excess of,
				the regular periodic payments required by subsection (b), or any early purchase
				option amount provided in the rental-purchase agreement, as applicable. A
				requirement that the consumer pay an unpaid late charge or other fee or charge
				which the merchant has previously billed to the consumer shall not constitute
				an additional fee or charge for purposes of this subsection.
						(d)Transfer of
				ownership rightsUpon payment by the consumer of all payments
				necessary to acquire ownership under subsection (b) or any early purchase
				option amount provided in the rental-purchase agreement, as appropriate, the
				merchant shall—
							(1)deliver, or mail
				to the consumer’s last known address, such documents or other instruments,
				which the Board has determined by regulation, are necessary to acknowledge full
				ownership by the consumer of the property acquired pursuant to the
				rental-purchase agreement; and
							(2)transfer to the
				consumer the unexpired portion of any warranties provided by the manufacturer,
				distributor, or seller of the property, which shall apply as if the consumer
				were the original purchaser of the property, except where such transfer is
				prohibited by the terms of the warranty.
							1007.Prohibited
				provisionsA rental-purchase
				agreement may not contain—
						(1)a confession of
				judgment;
						(2)a negotiable
				instrument;
						(3)a security
				interest or any other claim of a property interest in any goods, except those
				goods the use of which is provided by the merchant pursuant to the
				agreement;
						(4)a wage
				assignment;
						(5)a provision
				requiring the waiver of any legal claim or remedy created by this title or
				other provision of Federal or State law;
						(6)a provision
				requiring the consumer, in the event the property subject to the
				rental-purchase agreement is lost, stolen, damaged, or destroyed, to pay an
				amount in excess of the least of—
							(A)the fair market
				value of the property, as determined by the Board in regulation;
							(B)any early purchase
				option amount provided in the rental-purchase agreement; or
							(C)the actual cost of
				repair, as appropriate;
							(7)a provision
				authorizing the merchant, or a person acting on behalf of the merchant, to
				enter the consumer’s dwelling or other premises without obtaining the
				consumer’s consent or to commit any breach of the peace in connection with the
				repossession of the rental property or the collection of any obligation or
				alleged obligation of the consumer arising out of the rental-purchase
				agreement;
						(8)a provision
				requiring the purchase of insurance or liability damage waiver to cover the
				property that is the subject of the rental-purchase agreement, except as
				permitted by the Board in regulation;
						(9)a provision
				requiring the consumer to pay more than 1 late fee or charge for an unpaid or
				delinquent periodic payment, regardless of the period in which the payment
				remains unpaid or delinquent, or to pay a late fee or charge for any periodic
				payment because a previously assessed late fee has not been paid in
				full.
						1008.Statement of
				accountsUpon request of a
				consumer, a merchant shall provide a statement of the consumer’s account. If a
				consumer requests a statement for an individual account more than 4 times in
				any 12-month period, the merchant may charge a reasonable fee for the
				additional statements.
					1009.Renegotiations
				and extensions
						(a)RenegotiationsA
				renegotiation occurs when a rental-purchase agreement is satisfied and replaced
				by a new agreement undertaken by the same consumer. A renegotiation requires
				new disclosures, except as provided in subsection (c).
						(b)ExtensionsAn
				extension is an agreement by the consumer and the merchant, to continue an
				existing rental-purchase agreement beyond the original end of the payment
				schedule, but does not include a continuation that is the result of a
				renegotiation.
						(c)ExceptionsNew
				disclosures are not required for the following, even if they meet the
				definition of a renegotiation or an extension:
							(1)A reduction in
				payments.
							(2)A deferment of 1
				or more payments.
							(3)The extension of a
				rental-purchase agreement.
							(4)The substitution
				of property with property that has a substantially equivalent or greater
				economic value provided the rental-purchase cost does not increase.
							(5)The deletion of
				property in a multiple-item agreement.
							(6)A change in rental
				period provided the rental-purchase cost does not increase.
							(7)An agreement
				resulting from a court proceeding.
							(8)Any other event
				described in regulations prescribed by the Board.
							1010.Point-of-rental
				disclosures
						(a)In
				generalFor any item of property or set of items displayed or
				offered for rental-purchase, the merchant shall display on or next to the item
				or set of items a card, tag, or label that clearly and conspicuously discloses
				the following:
							(1)A brief
				description of the property.
							(2)Whether the
				property is new or used.
							(3)The cash price of
				the property.
							(4)The amount of each
				rental payment.
							(5)The total number
				of rental payments necessary to acquire ownership of the property.
							(6)The
				rental-purchase cost.
							(b)Form of
				disclosure
							(1)In
				generalA merchant may make the disclosure required by subsection
				(a) in the form of a list or catalog which is readily available to the consumer
				at the point of rental if the merchandise is not displayed in the merchant’s
				showroom or if displaying a card, tag, or label would be impractical due to the
				size of the merchandise.
							(2)Clearly and
				conspicuouslyAs used in this section, the term clearly and
				conspicuously means that information required to be disclosed to the
				consumer shall appear in a type size, prominence, and location as to be
				noticeable, readable, and comprehensible to an ordinary consumer.
							1011.Rental-purchase
				advertising
						(a)In
				generalIf an advertisement for a rental-purchase transaction
				refers to or states the amount of any payment for any specific item or set of
				items, the merchant making the advertisement shall also clearly and
				conspicuously state in the advertisement the following for the item, or set of
				items, advertised:
							(1)The transaction
				advertised is a rental-purchase agreement.
							(2)The amount,
				timing, and total number of rental payments necessary to acquire ownership
				under the rental-purchase agreement.
							(3)The amount of the
				rental-purchase cost.
							(4)To acquire
				ownership of the property the consumer must pay the rental-purchase cost plus
				applicable taxes.
							(5)Whether the stated
				payment amount and advertised rental-purchase cost is for new or used
				property.
							(b)ProhibitionAn
				advertisement for a rental-purchase agreement shall not state or imply that a
				specific item, or set of items, is available at specific amounts or terms
				unless the merchant usually and customarily offers, or will offer, the item or
				set of items at the stated amounts or terms.
						(c)Clearly and
				conspicuously
							(1)In
				generalFor purposes of this section, the term clearly and
				conspicuously means that required disclosures shall be presented in a
				type, size, shade, contrast, prominence, location, and manner, as applicable to
				different mediums for advertising, so as to be readily noticeable and
				comprehensible to the ordinary consumer.
							(2)Regulatory
				guidanceThe Board shall prescribe regulations on principles and
				factors to meet the clear and conspicuous standard as appropriate to print,
				video, audio, and computerized advertising, reflecting the principles and
				factors typically applied in each medium by the Federal Trade
				Commission.
							(3)LimitationNothing
				contrary to, inconsistent with, or in mitigation of, the required disclosures
				shall be used in any advertisement in any medium, and no audio, video, or print
				technique shall be used that is likely to obscure or detract significantly from
				the communication of the disclosures.
							1012.Civil
				liability
						(a)In
				generalExcept as otherwise provided in section 1013, any
				merchant who fails to comply with any requirement of this title with respect to
				any consumer is liable to such consumer as provided for leases in section 130.
				For purposes of this section, the term creditor as used in section
				130 shall include a merchant, as defined in section 1001.
						(b)Jurisdiction of
				courts; limitation on actions
							(1)In
				generalNotwithstanding section 130(e), any action under this
				section may be brought in any United States district court, or in any other
				court of competent jurisdiction, before the end of the 1-year period beginning
				on the date the last payment was made by the consumer under the rental-purchase
				agreement.
							(2)Recoupment or
				set-offThis subsection shall not bar a consumer from asserting a
				violation of this title in an action to collect an obligation arising from a
				rental-purchase agreement, which was brought after the end of the 1-year period
				described in paragraph (1) as a matter of defense by recoupment or set-off in
				such action, except as otherwise provided by State law.
							1013.Additional
				grounds for civil liability
						(a)Individual cases
				with actual damagesAny merchant who fails to comply with any
				requirements imposed under section 1010 or 1011 with respect to any consumer
				who suffers actual damage from the violation shall be liable to such consumer
				as provided in section 130.
						(b)Pattern or
				practice of violationsIf a merchant engages in a pattern or
				practice of violating any requirement imposed under section 1010 or 1011, the
				Federal Trade Commission or an appropriate State attorney general, in
				accordance with section 1016, may initiate an action to enforce sanctions
				against the merchant, including—
							(1)an order to cease
				and desist from such practices; and
							(2)a civil money
				penalty of such amount as the court may impose, based on such factors as the
				court may determine to be appropriate.
							1014.Liability of
				assignees
						(a)Assignees
				includedFor purposes of section 1013, and this section, the term
				merchant includes an assignee of a merchant.
						(b)Liabilities of
				assignees
							(1)Apparent
				violationAn action under section 1012 or 1013 for a violation of
				this title may be brought against an assignee only if the violation is apparent
				on the face of the rental-purchase agreement to which it relates.
							(2)Apparent
				violation definedFor purposes of this subsection, a violation
				that is apparent on the face of a rental-purchase agreement includes, but is
				not limited to, a disclosure that can be determined to be incomplete or
				inaccurate from the face of the agreement.
							(3)Involuntary
				assignmentAn assignee has no liability in a case in which the
				assignment is involuntary.
							(4)Rule of
				constructionNo provision of this section shall be construed as
				limiting or altering the liability under section 1012 or 1013 of a merchant
				assigning a rental-purchase agreement.
							(c)Proof of
				disclosureIn an action by or against an assignee, the consumer’s
				written acknowledgment of receipt of a disclosure, made as part of the
				rental-purchase agreement, shall be conclusive proof that the disclosure was
				made, if the assignee had no knowledge that the disclosure had not been made
				when the assignee acquired the rental-purchase agreement to which it
				relates.
						1015.Regulations
						(a)In
				generalThe Board shall prescribe regulations as necessary to
				carry out the purposes of this title, to prevent its circumvention, and to
				facilitate compliance with its requirements.
						(b)Model disclosure
				formsThe Board may publish model disclosure forms and clauses
				for common rental-purchase agreements to facilitate compliance with the
				disclosure requirements of this title and to aid the consumer in understanding
				the transaction by utilizing readily understandable language to simplify the
				technical nature of the disclosures. In devising such forms, the Board shall
				consider the use by merchants of data processing or similar automated
				equipment. Nothing in this title may be construed to require a merchant to use
				any such model form or clause prescribed by the Board under this section. A
				merchant shall be deemed to be in compliance with the requirement to provide
				disclosure under section 1003(a) if the merchant—
							(1)uses any
				appropriate model form or clause as published by the Board; or
							(2)uses any such
				model form or clause and changes it by—
								(A)deleting any
				information which is not required by this title; or
								(B)rearranging the
				format, if in making such deletion or rearranging the format, the merchant does
				not affect the substance, clarity, or meaningful sequence of the
				disclosure.
								(c)Effective date
				of regulationsAny regulation prescribed by the Board, or any
				amendment or interpretation thereof, shall not be effective before the October
				1 that follows the date of publication of the regulation in final form by at
				least 6 months. The Board may at its discretion lengthen that period of time to
				permit merchants to adjust to accommodate new requirements. The Board may also
				shorten that period of time, notwithstanding the first sentence, if it makes a
				specific finding that such action is necessary to comply with the findings of a
				court or to prevent unfair or deceptive practices. In any case, merchants may
				comply with any newly prescribed disclosure requirement prior to its effective
				date.
						1016.Enforcement
						(a)Federal
				enforcementCompliance with the requirements imposed under this
				title shall be enforced under the Federal Trade
				Commission Act (15 U.S.C. 41 et seq.), and a violation of any
				requirements imposed under this title shall be deemed a violation of a
				requirement imposed under that Act. All of the functions and powers of the
				Federal Trade Commission under the Federal Trade
				Commission Act are available to the Commission to enforce compliance
				by any person with the requirements of this title, irrespective of whether that
				person is engaged in commerce or meets any other jurisdictional test in the
				Federal Trade Commission Act.
						(b)State
				enforcement
							(1)In
				generalAn action to enforce the requirements imposed by this
				title may also be brought by the appropriate State attorney general in any
				appropriate United States district court, or any other court of competent
				jurisdiction.
							(2)Prior written
				notice
								(A)In
				generalThe State attorney general shall provide prior written
				notice of any such civil action to the Federal Trade Commission and shall
				provide the Commission with a copy of the complaint.
								(B)Emergency
				actionIf prior notice is not feasible, the State attorney
				general shall provide notice to the Commission immediately upon instituting the
				action.
								(3)FTC
				interventionThe Commission may—
								(A)intervene in the
				action;
								(B)upon
				intervening—
									(i)remove the action
				to the appropriate United States district court, if it was not originally
				brought there; and
									(ii)be heard on all
				matters arising in the action; and
									(C)file a petition
				for appeal.
								1017.Criminal
				liability for willful and knowing violationWhoever willfully and knowingly gives false
				or inaccurate information or fails to provide information which he is required
				to disclose under the provisions of this title or any regulation issued
				thereunder shall be subject to the penalty provisions as provided in section
				112.
					1018.Relation to
				other laws
						(a)Relation to
				State law
							(1)No effect on
				consistent State lawsExcept as otherwise provided in subsection
				(b), this title does not annul, alter, or affect in any manner the meaning,
				scope or applicability of the laws of any State relating to rental-purchase
				agreements, except to the extent those laws are inconsistent with any provision
				of this title, and then only to the extent of the inconsistency.
							(2)Determination of
				inconsistencyUpon its own motion or upon the request of an
				interested party, which is submitted in accordance with procedures prescribed
				in regulations of the Board, the Board shall determine whether any such
				inconsistency exists. If the Board determines that a term or provision of a
				State law is inconsistent, merchants located in that State need not follow such
				term or provision and shall incur no liability under the law of that State for
				failure to follow such term or provision, notwithstanding that such
				determination is subsequently amended, rescinded, or determined by judicial or
				other authority to be invalid for any reason.
							(3)Greater
				protection under State lawExcept as provided in subsection (b),
				for purposes of this section, a term or provision of a State law is not
				inconsistent with the provisions of this title if the term or provision affords
				greater protection and benefit to the consumer than the protection and benefit
				provided under this title as determined by the Board, on its own motion or upon
				the petition of any interested party.
							(b)State laws
				relating to characterization of transactionNotwithstanding the
				provisions of subsection (a), this title shall supersede any State law to the
				extent that such law—
							(1)regulates a
				rental-purchase agreement as a security interest, credit sale, retail
				installment sale, conditional sale or any other form of consumer credit, or
				that imputes to a rental-purchase agreement the creation of a debt or extension
				of credit, or
							(2)requires the
				disclosure of a percentage rate calculation, including a time-price
				differential, an annual percentage rate, or an effective annual percentage
				rate.
							(c)Relation to
				Federal Trade Commission
				ActNo provision of this title shall be construed as
				limiting, superseding, or otherwise affecting the applicability of the
				Federal Trade Commission Act to any
				merchant or rental-purchase transaction.
						1019.Effect on
				Government agenciesNo civil
				liability or criminal penalty under this title may be imposed on the United
				States or any of its departments or agencies, any State or political
				subdivision, or any agency of a State or political subdivision.
					1020.Compliance
				dateCompliance with this
				title shall not be required until 6 months after the date of the enactment of
				the Consumer Rental Purchase Agreement Act. In any case,
				merchants may comply with this title at any time after such date of
				enactment.
					.
		
